IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-839

                                           No. COA21-694

                                    Filed 20 December 2022

     Granville County, No. 21 SPC 42

     IN THE MATTER OF: E.B. AAU/MPU WARDS GRANVILLE COUNTY

             Appeal by respondent from order entered 4 March 2021 by Judge John H.

     Stultz in Granville County District Court. Heard in the Court of Appeals 9 August

     2022.


             Attorney General Joshua H. Stein, by Assistant Attorney General John Tillery,
             for the State.

             Appellate Defender Glenn Gerding, by Assistant Appellate Defender Hannah
             Hall Love, for respondent-appellant.


             TYSON, Judge.


¶1           E.B. (“Respondent”) appeals from an order requiring 90 days of inpatient

     commitment as being mentally ill and being dangerous to self. We affirm.

                                      I.     Background

¶2           Dr. Gary Pohl (“Petitioner”) a state employee who is employed at Central

     Regional Hospital signed and filed a petition seeking Respondent’s involuntary

     commitment on 21 January 2021, opining she “has a very extensive history of severe

     mental illness,” was “noncompliant with medication and she is currently very

     psychotic,” and was experiencing “paranoid delusions.” Respondent underwent a first
                                           IN RE E.B.

                                         2022-NCCOA-839

                                        Opinion of the Court



     examination the following day, with the physician-examiner, Dr. Barbara Mattox,

     MD, who opined Respondent was “dangerous to herself or others.” The examiner

     specifically noted Respondent believed: (1) someone had implanted tracking devices

     into her ears, vagina, and uterus; (2) she had undergone genital mutilation; and, (3)

     that a “snake filled with cocaine” was inside of her gastrointestinal tract.

¶3         The trial court ordered Respondent to inpatient involuntary commitment for

     30 days, based upon the report and findings “she cannot take care of her physical and

     medical needs outside of Central Regional Hospital at this time. [Respondent] would

     cease to take medications if released leading to her decompensation.”

¶4         Dr. Justin Gettings, Respondent’s treating physician, completed another

     examination on 25 February 2021 and opined Respondent was still dangerous to

     herself. According to his examination, Dr. Gettings concluded Respondent “remained

     psychotic and delusional. She believes she has cocaine filled snakes and retained

     fetal products in her uterus. . . . At present[,] [Respondent] represents a danger to

     herself if discharged in her current condition.”

¶5         A re-hearing on Respondent’s continued involuntary commitment was held on

     4 March 2021. Dr. Gettings testified for the State, and opined Respondent currently

     suffers from “schizoaffective disorder, bipolar type.” He further opined Respondent

     continued to and would be a danger to herself if discharged. He based his opinion

     upon observations, despite treatment with medication, Respondent “continue[s] to
                                      IN RE E.B.

                                    2022-NCCOA-839

                                   Opinion of the Court



have persistent delusions that . . . pose a danger to her and make her unsafe to return

to the community at this time.” Specifically, Dr. Gettings testified:

             [W]hen [Respondent] initially presented, [she] had a
             delusion that she’d actually had something retained in her
             uterus. So the content of what has been retained has
             changed over time, but it’s varied from either a cocaine-
             filled snake—she’s mentioned that she has retained fetal
             product from a prior abortion.

             I was worried initially, during the initial part of her
             admission, that she was actually doing self-examinations
             of her utero-genital region which could pose potentially a
             physical danger to herself. . . . [E]ven as recently as this
             morning, [Respondent] was advocating that she still has
             retained material in her uterus.

             The second delusion that has been very prominent is that
             [she] continues to endorse that she’s the owner of the Pepsi
             Cola Company. She stated that she had sole ownership of
             this product and is owed distributions—financial
             distributions from the sale of this product. . . . These
             delusions have remained persistent in spite of treatment.

             Third . . . , she has a lot of concern and questioning about
             the credentials of people involved in her care. . . . [S]he has
             questioned credentials of some of my colleagues.

             She’s also questioned the credentials of attorneys that are
             representing her in a custody case in Durham County.
             She’s told me multiple times that she’s had those
             individuals disbarred. [Respondent] has a history of filing,
             you know, litigation against folks in Durham County
             related to that custody battle and getting restraining
             orders.

             I’m bringing all this up because I worry that, if she’s in a
             position in the community where she questions the
             credentials of professionals, including, you know,
                                            IN RE E.B.

                                         2022-NCCOA-839

                                        Opinion of the Court



                  potentially police or people that are representing her in
                  civil matters, it could put her at risk and danger to herself.

                  So those are the three main areas.

¶6         When asked by the State whether Respondent might injure herself while

     engaging in self-examinations of her genitalia and uterus if released, Dr. Gettings

     responded: “I mean—on a very concrete fashion, yes. I would worry just with, you

     know, it’s an odd delusion . . . . Yes.” Dr. Gettings further asserted his opinion it is

     reasonably probable Respondent would suffer physical debilitation, if immediately

     released because “she engages in poor self-care, tenuous housing which definitely

     put[s] her at risk to herself.” He also opined, “if we don’t have her fully—fully treated

     and fully at her baseline, she has a high risk of decompensating and requiring repeat

     or further hospitalization in the future.”

¶7         Respondent’s counsel elicited expert testimony and competent evidence

     tending to show she had previously lived independently, was compliant with the

     hospital’s rules, has engaged in treatment, and was improving in her condition. Dr.

     Gettings responded and opined, “I don’t believe she’s at her baseline, and that

     formulation is coming from reviewing past medical records. . . . I do think that there

     is potentially room for ongoing improvement.”

¶8         When asked what steps have been taken to try and accommodate Respondent’s

     future discharge, Dr. Gettings asserted “she’s essentially homeless,” and caregivers
                                              IN RE E.B.

                                            2022-NCCOA-839

                                          Opinion of the Court



       had pursued lodging through a transitional housing program. That housing program

       placed Respondent’s application on hold because “the people who organize that

       program have very significant concerns about [Respondent’s] stability and ability to

       sort of live independently.”

¶9           Respondent was also sworn, testified, and asserted she would be able to find

       immediate employment and she had enough money to pay for lodging in short-stay

       hotels. She testified to continuing to have an obstruction in her gastrointestinal tract

       and/or uterus despite contrary medical tests, examinations, and treatment revealing

       no such presence or obstruction.

¶ 10         Respondent also denied needing medication: “Pretty much all of my pills and

       stuff that was ordered by [Dr. Gettings]. . . . I don’t see the problem with me. I see

       the problem with staff and the billing error. . . . I see, you know, me being consistently

       held back.” While Respondent stated she took laxatives multiple times a day to treat

       the purported obstructions and blockages, Dr. Gettings did not testify to that effect.

¶ 11         The trial court found and concluded Respondent was mentally ill and

       dangerous to herself and required further involuntary commitment:

                    she suffers from a mental illness, which is schizoaffective
                    disorder. . . . [S]he is currently in possession of a delusion,
                    that there is something retained within her body and . . .
                    that there are other items that are inside of her body that
                    are causing a blockage. The Court finds that these
                    complaints have been medically checked out (sic) and are
                    continuing to be evidence of a delusion. The Court finds
                                                IN RE E.B.

                                              2022-NCCOA-839

                                             Opinion of the Court



                    that she has persisted in this delusion and that the
                    delusion has changed in nature from a cocaine-filled snake
                    to fetal material to now a blockage in her gastro-intestinal
                    tract that has resulted in her need for high doses of
                    laxatives.

                    The Court finds that this type of behavior is likely to cause
                    physical self-injury if not stabilized by medication. The
                    Court finds that she does not have adequate insight into
                    her mental health issues. She has indicated that she does
                    not need medication.

                    ....

                    She has been unable to maintain safe, stable housing and
                    that, without this stable housing coupled with her—her
                    own testimony about how she arrived at Central Regional
                    Hospital is incredible, and therefore, that [she] would pose
                    a significant debilitation if she were outside of this
                    hospitalization.

¶ 12         The trial court found Respondent’s asserted gastrointestinal or uterine

       blockage(s) were found to be non-existent and Respondent’s “delusional thinking puts

       [her] at risk for self-inflicted injury due to attemtps [sic] to remove an internal

       iobstruction [sic].” The Court also found that Respondent’s “[n]on-compliance of

       medication, the lack of stable housing and lack of insight into her condition, taken

       together, pose a[] serious risk of rapid decompensation if in the community. She

       therefore poses a significant danger to herself.” The trial court concluded and ordered

       Respondent to be involuntarily committed for 90 days on 4 March 2021, and expressly

       incorporated Dr. Gettings’ report into its oral findings. Respondent appealed.

                                       II.      Jurisdiction
                                               IN RE E.B.

                                           2022-NCCOA-839

                                          Opinion of the Court



¶ 13         Jurisdiction lies in this Court pursuant to N.C. Gen. Stat. §§ 7A-27(b)(2) and

       122C-272 (2021).     “When the challenged order may form the basis for future

       commitment or may cause other collateral legal consequences for the respondent, an

       appeal of that order is not moot.” In re Webber, 201 N.C. App. 212, 217, 689 S.E.2d

       468, 472-73 (2009). This appeal is properly before this Court “notwithstanding the

       fact that the period of [Respondent’s] involuntary commitment has ended.” In re

       Whatley, 224 N.C. App. 267, 270, 736 S.E.2d 527, 529 (2012) (citation omitted).

                                          III.    Issues

¶ 14         Respondent asserts the evidence and the trial court’s findings are inadequate

       to support the conclusions of being mentally ill and of being dangerous to herself. She

       claims the evidence and findings fail to draw the requisite “nexus between past

       conduct and future danger” required to make and sustain such a conclusion. In re

       J.P.S., 264 N.C. App. 58, 63, 823 S.E.2d 917, 921 (2019) (“Although the trial court

       need not say the magic words ‘reasonable probability of future harm,’ it must draw a

       nexus between past conduct and future danger.”) (citation omitted)).

                                         IV.     Analysis

                                     A. Standard of Review

¶ 15         Respondent, like all individuals before the district court and this Court, is

       presumed to be sane and is entitled to her liberty and right to be free of restraint.

       See N.C. Const. art. I, § 19 (“No person shall be taken, imprisoned, or disseized of his
                                               IN RE E.B.

                                            2022-NCCOA-839

                                           Opinion of the Court



       freehold, liberties, or privileges, or outlawed, or exiled, or in any manner deprived of

       his life, liberty, or property, but by the law of the land.”); Sane, Black’s Law Dictionary

       (11th ed. 2019) (“Having a relatively sound and healthy mind; capable of reason and

       of distinguishing right from wrong.”); Olmstead v. United States, 277 U.S. 438, 478,

       72 L. Ed. 944, 956 (1928) (Brandis, J., dissenting) (The founders “conferred, as against

       the Government, the right to be let alone – the most comprehensive of rights and the

       right most valued by civilized men.”).        The State’s burden of proof to deprive

       Respondent of her liberty demands competent and relevant evidence and findings of

       fact to be based upon clear, cogent, and convincing evidence at the involuntary

       commitment hearing. This Court reviews an involuntary commitment order “to

       determine whether the ultimate finding concerning the respondent’s danger to self or

       others is supported by the court’s underlying findings, and whether those underlying

       findings, in turn, are supported by competent evidence.” In re W.R.D., 248 N.C. App.

       512, 515, 790 S.E.2d 344, 347 (2016) (citation omitted).

¶ 16          On issues of admission and credibility of the evidence this Court does “not

       consider whether the evidence of respondent’s mental illness and dangerousness was

       clear, cogent and convincing,” In re Collins, 49 N.C. App. 243, 246, 271 S.E.2d 72, 74

       (1980), as that “is for the trier of fact to determine.” In re Underwood, 38 N.C. App.

       344, 347, 247 S.E.2d 778, 781 (1978).
                                              IN RE E.B.

                                            2022-NCCOA-839

                                           Opinion of the Court



¶ 17         The trial court’s conclusions of law to involuntarily commit and deprive

       Respondent of her liberty must be supported by its findings of fact and supporting

       evidence on each required statutory element and those conclusions are reviewed de

       novo on appeal. Id. The State’s quantum of evidence must meet and sustain its

       burden of proof. See N.C. Gen. Stat. § 122C-268(j) (2021); Woodard v. Mordecai, 234

       N.C. 463, 472, 67 S.E.2d 639, 645 (1951) (“Whether a statement is an ultimate fact or

       a conclusion of law depends upon whether it is reached by natural reasoning or by an

       application of fixed rules of law.”) (citations omitted)). Our colleague’s separate

       opinion misstates this Court’s duty and role to review conclusions of law. If this Court

       were to adopt the separate opinion’s standard of review, the logical conclusion of that

       standard deprives Respondent of any effective appellate review. In re Duvall, 268

       N.C. App. 14, 18, 834 S.E.2d 177, 181 (2019); see N.C. Gen. Stat. § 7A-32(c) (2021)

       (“The Court of Appeals has jurisdiction . . . to supervise and control the proceedings

       of any of the trial courts of the General Court of Justice[.]”).

                                     B. Dangerousness to Self

¶ 18         A respondent may be found to be dangerous to herself under the requirements

       of the statute if, “[w]ithin the relevant past,” she has demonstrated the following:

                    I.   The individual would be unable, without care,
                    supervision, and the continued assistance of others not
                    otherwise available, to exercise self-control, judgment, and
                    discretion in the conduct of the individual’s daily
                    responsibilities and social relations, or to satisfy the
                                             IN RE E.B.

                                           2022-NCCOA-839

                                          Opinion of the Court



                    individual’s need for nourishment, personal or medical
                    care, shelter, or self-protection and safety.

                    II. There is a reasonable probability of the individual’s
                    suffering serious physical debilitation within the near
                    future unless adequate treatment is given pursuant to this
                    Chapter. A showing of behavior that is grossly irrational,
                    of actions that the individual is unable to control, of
                    behavior that is grossly inappropriate to the situation, or
                    of other evidence of severely impaired insight and
                    judgment shall create a prima facie inference that the
                    individual is unable to care for himself or herself.

       N.C. Gen. Stat. § 122C-3(11)(a)(1) (2021).

¶ 19         Here, the trial court’s order finds and concludes Respondent’s involuntary

       commitment is required, and it concluded Respondent’s “[n]on-compliance [with]

       medication, the lack of stable housing and lack of insight into her condition, taken

       together, pose a [ ] serious risk of rapid decompensation if in the community. She

       therefore poses a significant danger to herself.”

¶ 20         Because these findings are supported by creditable relevant evidence, the trial

       court concluded State-Petitioner had met its burden of proof under the statute. Since

       findings of fact support the trial court’s conclusion of involuntary commitment of

       Respondent, we affirm the trial court’s order, and we need not address Respondent’s

       other argument concerning whether involuntary commitment is proper based on any

       danger to herself posed by injurious self-examination.

                             1. Inability to Satisfy Healthcare Needs
                                              IN RE E.B.

                                           2022-NCCOA-839

                                          Opinion of the Court



¶ 21         In challenging the trial court’s determination that she is unable to adequately

       provide for her own medical care, Respondent first argues that “it was undisputed

       that [she] voluntarily arrived at Central Regi[o]nal Hospital seeking medical care.”

       Presuming this fact is true, this assertion misses the mark in two respects:

¶ 22         First, the trial court expressly found Respondent’s testimony not credible in its

       recitation of the oral findings, which were later incorporated into the written

       commitment order.       We do not “second-guess” the trial court’s evaluation of

       Respondent’s and the other properly admitted witnesses’ credibility. See In re A.B.C.,

       374 N.C. 752, 761, 844 S.E.2d 902, 909 (2020) (noting in a juvenile case that when

       the trial court sits and hears testimony as a finder of fact, “it is not the role of this

       Court to second-guess the trial court’s credibility determination”) (citation omitted).

¶ 23         Second, Respondent testified she had voluntarily sought medical care for a

       uterine or gastrointestinal blockage, a condition the expert treating physicians

       addressed in their testimony and which the trial court found to be non-existent and

       a subject of Respondent’s persistent delusions. These unchallenged findings are

       binding upon appeal. In re Moore, 234 N.C. App. 37, 43, 758 S.E.2d 33, 37 (2014).

¶ 24         These delusions, recounted in the physicians’ testimony and the trial court’s

       findings, became evident when Respondent testified, she has no mental health issues,

       does not need medication for mental illness, and requires copious amounts of

       laxatives on a daily basis to treat her asserted uterine or gastrointestinal blockages
                                             IN RE E.B.

                                          2022-NCCOA-839

                                         Opinion of the Court



       and obstruction(s). To the extent Respondent presented and sought, and continued

       to seek, medical treatment, the tests showed she did so for an imagined ailment, the

       physicians testified, and the trial court found does not exist, and Respondent is in

       denial and neglect of ongoing diagnosed mental illness(es).         The trial court’s

       supported findings and its conclusions thereon disclose Respondent, “in the relevant

       past,” has acted in a way that demonstrates a present inability to provide for her

       medical care, as is required by N.C. Gen. Stat. § 122C-3(11)(a)(1)(I) (2021).

                              2. Inability to Satisfy Need for Shelter

¶ 25         Respondent challenges the trial court’s finding that Respondent “lacks stable

       housing.” Respondent correctly and rightly points out that she had previously lived

       in an apartment and at several hotels prior to her initial commitment. Dr. Gettings

       testified from hearsay “what I understand, that [Respondent’s] condo is in a state of

       disarray to such a severe level that she was not able to continue inhabiting that

       housing which has then, in turn, led to her living in short-stay hotels. That’s—those

       are not—you know, she’s essentially homeless.”

¶ 26         Dr. Gettings further testified his attempts to qualify Respondent for a

       transitional living program was “put on hold,” because of “very significant concerns

       about [Respondent]’s stability and ability to sort of live independently[.]” These

       portions of Dr. Gettings’ testimony were elicited on cross-examination without

       objection, and any objections thereto are waived. See In re A.J.D., 283 N.C. 1, 7,
                                            IN RE E.B.

                                         2022-NCCOA-839

                                        Opinion of the Court



       2022-NCCOA-258, ¶ 17, 871 S.E.2d 575, 578 (2022) (“[A] review of the Record reveals

       Respondent did not object to the admission of Dr. Zarzar’s testimony on any basis,

       including impermissible hearsay. As such, Respondent failed to preserve this issue

       for appellate review.” (citing In re F.G.J., 200 N.C. App. 681, 693, 684 S.E.2d 745,

       753-54 (2009)); State v. Gobal, 186 N.C. App. 308, 319, 651 S.E.2d 279, 287 (2007)

       (“Statements elicited by a defendant on cross-examination are, even if error, invited

       error, by which a defendant cannot be prejudiced as a matter of law.” (citation

       omitted)).

¶ 27         While Respondent’s testimony concerning her housing contradicted Dr.

       Gettings’ hearsay assertions, his testimony supports the trial court’s finding and

       conclusion that Respondent “lacks stable housing.” The trial court resolves conflicts

       in the evidence and determines whether Dr. Gettings’ testimony was creditable. In

       re J.C.D., 265 N.C. App. 441, 448, 828 S.E.2d 186, 191-92 (2019). The record contains

       a finding, assertedly based upon “clear, cogent and convincing” evidence, that

       Respondent is unable to adequately meet her needs for shelter within the relevant

       past pursuant to N.C. Gen. Stat. § 122C-3(11)(a)(1)(I). Collins, 49 N.C. App. at 246,

       271 S.E.2d at 74. Even if unsupported, other properly supported facts support the

       trial court’s conclusion.

              3. Reasonable Probability of Serious Physical Debilitation in Near
                                             Future
                                              IN RE E.B.

                                           2022-NCCOA-839

                                          Opinion of the Court



¶ 28         Respondent argues the trial court failed to make adequate findings to support

       a conclusion that a reasonable probability exists of her serious physical debilitation

       in the near future. She asserts no finding disclosing such probable harm and “[t]here

       was simply no evidence that, even if [Respondent] refused to take mental health

       medication upon discharge, . . . her failure to take the medication would create a

       serious health risk in the near future.”

¶ 29         The trial court expressly found Respondent was presently unable to meet her

       health and housing needs, and when “taken together, pose[s] serious risk of rapid

       decompensation if in the community.” This Court has upheld conclusions of the need

       for involuntary commitments for dangerousness-to-self based on substantially

       similar findings. See In re Moore, 234 N.C. App. at 44-45, 758 S.E.2d at 38 (“The trial

       court found that respondent ‘is at a high risk of decompensation if released and

       without medication,’ and that Dr. Fahs thought respondent, if released, would

       ‘relapse by the end of [the] football season.’ The trial court’s findings indicated

       respondent was a danger to himself in the future. The trial court properly found that

       respondent is a danger to himself because there is a reasonable possibility that he

       will suffer serious physical debilitation in the near future.”).

¶ 30         Further, the trial court’s finding that Respondent is at “serious risk of rapid

       decompensation” satisfies N.C. Gen. Stat. § 122C-3(11)(a)(1)(II)’s requirement of a
                                                IN RE E.B.

                                              2022-NCCOA-839

                                          Opinion of the Court



       temporal finding of “reasonable possibility” of “serious physical debilitation in the

       near future.” Id. (emphasis supplied).

¶ 31         The trial court’s finding and conclusion of a reasonable probability of serious

       physical debilitation exists “in the near future” is also supported by other evidence.

       Id. When asked by the State if “it’s reasonably probable in the near future, if she’s

       discharged with her delusions, that she could suffer physical debilitations,” Dr.

       Gettings testified “I do [sic]. . . . I would worry that, if we don’t have her fully—fully

       treated and fully at her baseline, she has a high risk of decompensating and requiring

       repeat or further hospitalization in the future.”

¶ 32         The trial court also incorporated Dr. Gettings’ report into its order, which

       states Respondent “has remained psychotic and delusional . . . [and] at present

       represents a danger to herself if discharged in her current condition.” (emphasis

       supplied).   The trial court’s conclusion that Respondent is at risk of rapid

       decompensation due to her inability to manage her medical and immediate housing

       needs is supported by findings of fact based upon clear, cogent, and convincing

       evidence in the record.

                                         V.     Conclusion

¶ 33         The trial court could order the involuntarily commitment of Respondent, if

       Petitioner met its burden of proof by clear, cogent, and convincing evidence to prove

       she was unable to care for her health or need for shelter in the relevant past and of a
                                              IN RE E.B.

                                            2022-NCCOA-839

                                           Opinion of the Court



       reasonable possibility of physical debilitation in the near future. N.C. Gen. Stat. §

       122C-3(11)(a)(1)(I)-(II).

¶ 34          The trial court found Respondent’s “[n]on-compliance with medication, the lack

       of stable housing and lack of insight into her condition, taken together, pose a[ ]

       serious risk of rapid decompensation if in the community. She therefore poses a

       significant danger to herself.”

¶ 35          These findings are supported by clear, cogent, and convincing evidence. The

       trial court’s findings of fact and conclusions of law of Respondent being mentally ill

       and being dangerous to herself is supported by evidence in the record. The trial

       court’s order is affirmed. It is so ordered.

              AFFIRMED.

              Judge GORE concurs.

              Judge INMAN concurs in result only by separate opinion.
        No. COA21-694 – In re E.B.


             INMAN, Judge, concurring in the result.


¶ 36         I agree with the majority that the trial court’s involuntary commitment order

       should be affirmed, but I respectfully disagree with the standard of review it employs

       in resolving this appeal.    Under the proper standard applicable to involuntary

       commitment orders, competent record evidence supports the trial court’s findings of

       fact, and those findings of fact support the ultimate finding of dangerousness to self.

       Applying this well-established framework, I concur in the result.

¶ 37         To order an individual’s involuntary inpatient commitment, “the [trial] court

       shall find by clear, cogent, and convincing evidence that the respondent is mentally

       ill and dangerous to self . . . or dangerous to others . . . . The court shall record the

       facts that support its findings.” N.C. Gen. Stat. § 122C-268(j) (2021) (emphasis

       added). Consistent with the statute’s language, dangerousness to self has long been

       (and remains) understood as an ultimate finding of fact. See In re Hogan, 32 N.C.

       App. 429, 433, 232 S.E.2d 492, 494 (1977) (“Whether a person is mentally ill . . . and

       whether he is imminently dangerous to himself or others, present questions of fact.”);

       In re Collins, 49 N.C. App. 243, 246, 271 S.E.2d 72, 74 (1980) (“To enter the

       commitment order the trial court was required to ultimately find two distinct facts,

       i.e., that the respondent was mentally ill and was dangerous to himself or to others.”

       (emphasis added) (citation omitted)); In re A.J.D., 2022-NCCOA-258, ¶ 15 (“Findings

       of mental illness and dangerousness to self are ultimate findings of fact.” (citation

       and quotation marks omitted)).
                                             IN RE E.B.

                                          2022-NCCOA-839

                                  INMAN, J., concurring in the result



¶ 38         Though occasionally difficult to differentiate, ultimate findings of fact are

       distinct from both evidentiary facts and conclusions of law:

                    There are two kinds of facts: Ultimate facts, and
                    evidentiary facts. Ultimate facts are the final facts
                    required to establish the plaintiff’s cause of action or the
                    defendant’s defense; and evidentiary facts are those
                    subsidiary facts required to prove the ultimate facts.

                    ....

                    Ultimate facts are those found in that vaguely defined area
                    lying between evidential facts on the one side and
                    conclusions of law on the other. In consequence, the line of
                    demarcation between ultimate facts and legal conclusions
                    is not easily drawn. An ultimate fact is the final resulting
                    effect which is reached by processes of logical reasoning
                    from the evidentiary facts. Whether a statement is an
                    ultimate fact or a conclusion of law depends upon whether
                    it is reached by natural reasoning or by an application of
                    fixed rules of law.

       Woodard v. Mordecai, 234 N.C. 463, 470-72, 67 S.E.2d 639, 644-45 (1951) (citations

       omitted).

¶ 39         Consistent with the above distinctions between ultimate findings of fact and

       conclusions of law, this Court held more than four decades ago that ultimate findings

       of mental illness and dangerousness are not to be treated or analyzed as conclusions

       of law. Hogan, 32 N.C. App. at 433, 232 S.E.2d 492 at 494 (“In the order appealed

       from in the present case the court purported to make these determinations [of mental

       illness and dangerousness] as ‘matters of law.’          We will ignore the incorrect
                                              IN RE E.B.

                                           2022-NCCOA-839

                                   INMAN, J., concurring in the result



       designation and treat the court’s conclusions as findings of the ultimate facts required

       by [the then-applicable involuntary commitment statute].”).

¶ 40         In In re Whatley, this Court equated, without authority and in passing,

       ultimate findings of mental illness and dangerousness with conclusions of law. 224

       N.C. App. 267, 271, 736 S.E.2d 527, 530 (2012) (“The trial court must also record the

       facts that support its ‘ultimate findings,’ i.e., conclusions of law, that the respondent

       is mentally ill and dangerous to himself or others.”). To the extent that this statement

       in Whatley amounts to more than mere dicta, it is in direct conflict with: (1) Woodard’s

       distinction between ultimate findings and conclusions of law, 234 N.C. at 470-72, 67

       S.E.2d at 644-45; (2) undisturbed precedents establishing mental illness and

       dangerousness as ultimate findings of fact, Hogan, 32 N.C. App. at 433, 232 S.E.2d

       492 at 494; and (3) the applicable statute requiring the trial court to “find” a

       respondent mentally ill and dangerous in order to involuntarily commit her, N.C.

       Gen. Stat. § 122C-268(j). Because one panel of this Court cannot overrule another

       and we are required to follow our Supreme Court’s precedents, In re Civil Penalty,

       324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989), Whatley’s conflation of ultimate findings

       of mental illness and dangerousness with conclusions of law is not binding.

¶ 41         When an appellant challenges the trial court’s ultimate finding of

       dangerousness in an involuntary commitment order, our longstanding standard of

       review is straightforward: “We review the trial court’s commitment order to
                                              IN RE E.B.

                                           2022-NCCOA-839

                                   INMAN, J., concurring in the result



       determine whether the ultimate finding concerning the respondent’s danger to self or

       others is supported by the court’s underlying findings, and whether those underlying

       findings, in turn, are supported by competent evidence.” In re W.R.D., 248 N.C. App.

       512, 515, 790 S.E.2d 344, 347 (2016). I can find no published decision before or after

       Hogan purporting to apply de novo review to ultimate findings of mental illness and

       dangerousness, and we have explicitly rejected that standard in at least one

       unpublished decision of this Court. See In re E.L., 268 N.C. App. 323, 834 S.E.2d 189,

       2019 WL 5726811, *1 (unpublished) (refusing, based on Hogan, to apply the de novo

       standard urged by an appellant to ultimate findings of mental illness and

       dangerousness).

¶ 42         Our review in applying the competent evidence standard is not unfettered. “It

       is for the trier of fact to determine whether evidence offered in a particular case is

       clear, cogent, and convincing. Our function on appeal is simply to determine whether

       there was any competent evidence to support the factual findings made.”          In re

       Underwood, 38 N.C. App. 344, 347-48, 247 S.E.2d 778, 781 (1978) (emphasis added)

       (citations omitted). “We do not consider whether the evidence of respondent’s mental

       illness and dangerousness was clear, cogent and convincing. It is for the trier of fact

       to determine whether the competent evidence offered in a particular case met the

       burden of proof.” Collins, 49 N.C. App. at 246, 271 S.E.2d at 74 (emphasis added)

       (citing Underwood, 38 N.C. App. at 347, 247 S.E.2d at 781).
                                              IN RE E.B.

                                           2022-NCCOA-839

                                   INMAN, J., concurring in the result



¶ 43         The majority recognizes some of the caselaw concerning the proper standard

       of review while deviating from precedents in key respects. Its assertions that the

       ultimate findings of mental illness and dangerousness to self are conclusions of law

       and that the involuntary commitment thereunder is subject to de novo review ignores

       prior decisions establishing: (1) mental illness and dangerousness as ultimate

       findings rather than legal conclusions, Hogan, 32 N.C. App. at 433, 232 S.E.2d 492

       at 494; and (2) the proper standard of review applicable to those ultimate findings,

       see, e.g., W.R.D., 248 N.C. App. at 515, 790 S.E.2d at 347.

¶ 44         In supporting its assertion of de novo review, the majority misstates the

       standard applied in Underwood. That decision treats dangerousness as an ultimate

       finding and does not employ de novo review:

                    Our function on appeal is simply to determine whether
                    there was any competent evidence to support the factual
                    findings made. . . . [T]he petitioner’s testimony furnished
                    competent evidence to support the trial court’s factual
                    findings . . . . These factual findings in turn furnished
                    ample support for the court’s ultimate findings that
                    respondent was mentally ill and imminently dangerous to
                    self or others . . . .

       38 N.C. App. at 347-48, 247 S.E.2d at 781. Relatedly, I disagree with the majority’s

       repeated misnomer of the trial court’s ultimate findings in this case as legal

       “conclusions.”
                                             IN RE E.B.

                                          2022-NCCOA-839

                                  INMAN, J., concurring in the result



¶ 45         The majority’s claim that the well-established standard of review set forth in

       this concurring opinion “deprives Respondent of any effective appellate review,

       including constitutional claims . . . and issues of statutory interpretation and

       application,” ignores the more than forty years of caselaw reviewing and reversing

       involuntary commitment orders under precisely this standard. See e.g., Hogan, 32

       N.C. App. at 434, 232 S.E.2d at 495 (reversing an involuntary commitment order

       because the underlying findings were unsupported by competent evidence and did

       not support the ultimate findings).           Respondent has not challenged the

       constitutionality of her involuntary commitment, and she has not presented any

       argument concerning statutory interpretation. Nor has she requested de novo review.

       Instead, her brief simply asks that we employ the exact standard applied in decades

       of caselaw and in this concurring opinion.

¶ 46         I similarly decline to adopt the majority’s several assertions that the trial

       court’s “findings are supported by clear, cogent and convincing evidence,” as such

       judgments on the weight of the evidence are beyond this Court’s purview. See id. at

       347-48, 247 S.E.2d at 781; Collins, 49 N.C. App. at 246, 271 S.E.2d at 74. Stated

       simply, because this Court is not authorized to consider whether evidence is clear,

       cogent, and convincing, we should not purport to decide that issue.

¶ 47         Even though I believe the majority applies the wrong standard of review, I

       reach the same result applying the correct standard. The evidence recited in the
                                       IN RE E.B.

                                    2022-NCCOA-839

                            INMAN, J., concurring in the result



majority opinion is competent to support the trial court’s evidentiary findings that

Respondent is unable to manage her own medical and housing needs and is at rapid

risk of decompensation if released. Those evidentiary findings, in turn, support the

trial court’s ultimate finding that Respondent is dangerous to herself. I therefore

concur in the result affirming the trial court’s order.